Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 22,
2013.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00602-CV

 TERRACON CONSULTANTS, INC. D/B/A TERRACON CONSULTING
           ENGINEERS & SCIENTISTS, Appellant
                                        V.

THE ALAMEDA ON VEGAS VERDES ASSOCIATION, A NEW MEXICO
           NON-PROFIT ASSOCIATION, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-05631

                 MEMORANDUM                      OPINION


      This is an interlocutory appeal from an order signed June 21, 2013. On
October 4, 2013, the parties filed a joint motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.
                                     PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.




                                        2